Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 2, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-8, 10-13, 15, 16, 19, 23, 25 and 51-54 are currently pending. Claims 1, 15 and 19 have been amended by Applicants’ amendment filed 03-02-2021. No claims have been added or canceled by Applicants’ amendment filed 03-02-2021.

Applicant's election without traverse of Group I, claims 1-8, 13, 15, 16, 19 and 23, directed to a method for detecting the activity of an enzyme; and
Species (A): species of substrate sample comprises a biomass, a crude lysate, a cell culture, a plant matter, an organic matter, a native glycan or a combination thereof (instant claim 3),
Species (B): species of enzyme sample is a carbohydrate-active enzyme (instant claim 10),
Species (C): species carbohydrate-active enzyme is a glycoside hydrolase (instant claim 11),
Species (D): species of how the mass tag couples to the reaction product is via a triazole moiety (instant claim 15), and
Species (E): species of analyzing the one or more reaction products in step (c) comprises mass spectrometry (instant claim 24), in the reply filed on February 6, 2018 was previously acknowledged.

Claims 10-12, 24, 25, 29-33, 35 and 40-42 (claims 24, 29-33, 35 and 40-42, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  

Claims 2, 4-8, 13, 16, 23, 50 and 51 (claim 50, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

Therefore, claims 1, 3, 15, 19 and 52 are currently under examination to which the following grounds of rejection are applicable. 

Priority
The present application filed June 11, 2015 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2013/074495, filed on December 11, 2013, which claims priority to US Provisional Patent Application 61 /736,409, filed on December 12, 2012; US Provisional Patent Application 61 /738,929, filed on December 18, 2012; and US Provisional Patent Application 61 /777,617, filed on March 12, 2013.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 2, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “a sample suspected to comprise 

	The Examiner has interpreted the term “hydrophobic mass probe” as recited in claim 1 to refer to any mass probe that is hydrophobic by any amount. 
The Examiner has interpreted the term “capable of being applied to a hydrophobic mass spectrometry surface” as recited in claim 1 to refer to any tagged reaction product.
The Examiner has interpreted the term "mass probe" to include any compound, molecule, moiety, etc. (e.g., tags, labels, nucleic acids sequences, oligonucleotides, peptides, aptamers, primers, fluorophores, chromophores, radioisotopes, biotin, drugs, etc.) that has a mass.
The Examiner has interpreted the term "one or more substrates capable of permeating into a cell" as recited in claim 52 to refer to at least one substrate having any structure that is capable of crossing a cell membrane.
The Examiner has interpreted the term “capable of permeating into a cell” to refer to a substrate that is unmodified, or can be (or is) modified, such that it can pass through the cell wall or membrane of a whole cell.

Objection to Markush Language
The objection to claim 1 is maintained because of the following informalities: Claim 1, lines 15-16 recite, for example, “via the azide, the alkyne, the aldehyde, or the ketone”, such that claim 1 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the coupling comprises a reaction via the reactive group selected from the group consisting of the azide, the alkyne, the aldehyde, and the ketone”. Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1, 3, 15, 19 and 52 is maintained under 35 U.S.C. 112, second paragraph, 
as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant 

	Claim 1 is indefinite for the recitation of the term “the sample” in lines 12 and 18. There is insufficient antecedent basis for the term “the sample” in the claim because claim 1, lines 1-2 recites the term “a sample”; while claim 1, line 3 recites the term “a substrate sample”, and “a sample suspected to comprise an enzyme”. Moreover, it is unclear as to which sample is referred to by the term “the sample” and, thus, the metes and bounds of the claim cannot be determined.
	Claims 3, 15, 19 and 52 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC§ 102
Please Note: the references have been modified slightly in view of Applicant’s amendments and remarks, filed 03-02-2021.

The rejection of claims 1, 3, 15, 19 and 52 is maintained under 35 U.S.C. 102(b) as being anticipated by Hseih-Wilson et al. (US Patent No. 7842517, issued November 30, 2010) as evidenced by Agarwal et al. (Proceedings of the Nation Academy of Sciences (PNAS), 2012, 110(1), 46-51); and Haugland et al. (Methods in Molecular Biology, McMahon ed., 2008, 418, 13-23).
Regarding claims 1, 3, 15, 19 and 52, Hseih-Wilson et al. teach methods and compositions for the rapid and sensitive detection of post-translationally modified proteins, and particularly of those with post-translational glycosylations, wherein the method can be used to detect O-GlcNAc posttranslational modification on proteins on which such modifications were undetectable using other techniques, such that the method exploits the ability of an engineered mutant of -1,4-galactosyl-transferase (interpreted as an enzyme) to selectively transfer an unnatural ketone functionality onto O-GlcNAc glycosylated proteins (interpreted as a substrate, and the ketone as the reactive group), where once transferred, the ketone moiety serves as a versatile handle for the attachment of biotin (interpreted as a hydrophobic mass probe), thereby enabling detection of the modified protein, wherein the method can be used for the detection of certain disease states such as cancer, Alzheimer’s disease, neurodegeneration, cardiovascular disease, and diabetes (corresponding to enzyme with unknown activity for the substrate; substrate; substrate comprises a ketone reactive group; forming biotin is a small hydrophobic molecule as evidenced by Haugland et al. (Introduction, lines 4-5). Hseih-Wilson et al. teach in Figure 20A1, the mass spectrum of GlcNAc-ketone-biotin+3 (interpreted as detecting the presence of the enzyme in the sample by analyzing the tagged reaction product by mass spectrometry, claims 1b) (Figure 21A1). Hseih-Wilson et al. teach in Figure 21, a chemoselective strategy for identifying O-GlcNAc-glycosylated proteins from cellular lysates (corresponding to sample is a cell lysate; and comprising an aldehyde or a ketone, claims 1a and 3) (col 7, lines 6-7; and Fig. 21), wherein it is known that proteins comprise aldehydes and ketones, wherein the reactive carbonyl groups are typically conjugated with alpha-effect nucleophiles to generate hydrazones and oximes as evidenced by Agarwal et al. (Abstract, lines 1-5). Hseih-Wilson et al. teach (a) contacting the protein with a labeling agent capable of reacting with the pendant moiety in the presence of an enzyme (interpreted as incubating, an enzyme interacting with the substrate, and coupling with a mass probe), wherein the labeling agent comprises a chemical handle; (b) reacting the chemical handle with a detection agent; and (c) detecting the detection agent, wherein the chemical handle is selected from the group consisting of carbonyl group, azide group, alkyne group, and olefin group and the detection agent comprises a reactive group selected from the group consisting of hydrazide, a semi-carbazide, thio-semicarbazide, carbonyl-hydrazide, sulfonyl-hydrazide, and amino oxy group (corresponding to a reactive group; reaction product; coupling reaction products to a mass probe comprising an azide of alkyne; and click chemistry, claims 1 and 19) (col 1, lines 63-67; and col 3, lines 40-49). Hseih-Wilson et al. teach that native or mutated glycosyltransferase can be employed to transfer a monosaccharide labeling agent containing an azide chemical handle or an alkyne chemical handle onto the O-GlcNAc pendent moiety such that once incorporated, the azide or alkyne chemical handle on the saccharide labeling agent can then be modified by, for example, Huisgen[3+2]cycloaddition reactions in the presence of a catalytic amount of copper; and the Huisgen 1,3-dipolar cycloaddition of azides and acetylenes to give 1,2,3,-triazoles, also called “click chemistry”, such that the labeling agent can be modified with extremely high selectivity, at room temperature in aqueous conditions with excellent regioselectively (interpreted as a triazole; mass probe comprises an azide or alkyne; and inherently detection agent can be detectable through various detection means, such as mass spectrometry, radioactivity, chemiluminescence, and fluorescence (corresponding to detecting tagged reaction products by mass spectrometry, claim 1c) (col 11, lines 60-62). Hseih-Wilson et al. teach in Figure 14, (A) captured proteins from HeLa cell lysates following labeling, and (B) labeled lysates prior to (input) or following (capture) affinity capture as probed by Western blotting (corresponding to a sample comprises cell lysate, claim 1a) (col 6, lines 33-38; and Fig. 14). Hseih-Wilson et al. teach the identification of labeled modified peptides (interpreted as capable of permeating a cell, claim 52) (col 6, lines 63-67; and Figures 19 and 20). Hsieh-Wilson et al. teach that typical linkages obtained by reacting the aldehyde or ketone chemical handles with reactive groups produce products such as an oxime, or a hydrozone (col 10, lines 16-25).
Hseih-Wilson et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed March 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Hseih-Wilson do not describe coupling reaction products with a hydrophobic mass probe, enabling the application of the tagged reaction product to a hydrophobic mass spectrometry surface, wherein Hseih-Wilson teaches an enzyme that transfers a labeling agent to tag glycosylated proteins, such as enabling biotinylation for further analysis, wherein the monosaccharide labeling agent is hydrophobic (Applicant Remarks, pg. 6, last full paragraph, and last partial paragraph; and pg. 7, first partial paragraph); and (b) the hydrophobic mass probe recited in instantly amended claim 1 enables the interaction of the tagged reaction product to a hydrophobic mass spectrometry surface so that the tagged reaction product can stay on the chip surface as noted in the Specification at paragraph [0070] and results in in situ purification of the tagged reaction products; thus, highlighting a weakness of Hseih-Wilson with regards to mass spectrometry, wherein Hseih-Wilson notes the importance of chromatographic separation prior to mass spectrometry (Applicant Remarks, pg. 8, last partial paragraph; and pg. 9, entire page).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, the Examiner has interpreted the term "mass probe" to include any compound, molecule, moiety, etc. (e.g., tags, labels, nucleic acids sequences, oligonucleotides, peptides, aptamers, primers, fluorophores, chromophores, radioisotopes, biotin, drugs, etc.) that has a mass; the term “hydrophobic mass probe” as recited in claim 1 to refer to any mass probe that is hydrophobic by any amount; and the term “capable of being applied to a hydrophobic mass spectrometry surface” as recited in claim 1 to refer to any tagged reaction product. Clearly, all tagged reaction products are capable of being applied to a hydrophobic mass spectrometry surface. Regarding Applicant’s assertion that Hseih-Wilson do not describe coupling reaction products with a hydrophobic mass probe, the Examiner disagrees. As noted by Applicant in the remarks supra, Hseih-Wilson et al. teach methods for the rapid and sensitive detection of post-translationally modified proteins, including post-translational glycosylations, such that the method exploits the ability of an engineered mutant of -1,4-galactosyl-transferase (interpreted as an enzyme) to selectively transfer an unnatural ketone functionality onto O-GlcNAc glycosylated proteins (interpreted as a substrate, and the ketone as a reactive group), where once transferred, the ketone moiety serves as a versatile handle for the attachment of biotin (interpreted as forming reaction products, coupling biotin via the ketone, and biotin as a hydrophobic mass probe), wherein biotin is a small hydrophobic molecule as evidenced by Haugland et al., thereby enabling the detection of the modified protein (interpreted as capable of being applied to a hydrophobic mass spectrometry surface); and wherein Figure 20A1 shows the mass spectrum of GlcNAc-ketone-biotin+3 (interpreted as detecting the presence of the enzyme in the sample by analyzing the tagged reaction product by mass spectrometry). Thus, based on the Examiner’s interpretation of the claim language, Hseih-Wilson et al. teach all of the limitations of the claims including one or more reaction products coupled to a hydrophobic mass probe.
Regarding (b), Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, instant claim 1 uses the term “comprising” which is open-ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding purification, washing, and/or chromatographic separation prior to mass spectrometry. Furthermore, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (underline added). Id. Regarding Applicant’s assertion that, with respect to mass spectrometry (as compared to, the instant invention), Hseih-Wilson highlights a weakness by noting the importance of chromatographic separation prior to mass spectrometry, the Examiner wholly disagrees. Although Applicant suggests many benefits of using a reaction product with a hydrophobic tag applied to a hydrophobic surface, it is noted that instant claim 1 does not recite any particular substrate, enzyme, hydrophobic mass tag, reaction products, mass spectrometry technique, applying a tagged reaction product to a hydrophobic mass spectrometry surface; that the hydrophobic mass probe interacts with a tagged reaction product to keep it on the chip surface; and/or that applying the hydrophobic tagged reaction products to the chip surface results in in situ purification of the tagged reaction products. Instant claim 1 simply recites that the tagged reaction products are capable of being applied to a hydrophobic mass spectrometry surface. Thus, because Hseih-Wilson et al. teach all of the limitations of the instant claims, the properties that Applicant asserts for the method of the instant invention as recited in instant claim 1 are also present in the method of Hseih-Wilson et al.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and remarks, filed 03-02-2021.


Regarding claims 1, 3, 15, 19 and 52, Hseih-Wilson et al. teach methods and compositions for the rapid and sensitive detection of post-translationally modified proteins, and particularly of those with post-translational glycosylations, wherein the method can be used to detect O-GlcNAc posttranslational modification on proteins on which such modifications were undetectable using other techniques, such that the method exploits the ability of an engineered mutant of -1,4-galactosyl-transferase (interpreted as an enzyme) to selectively transfer an unnatural ketone functionality onto O-GlcNAc glycosylated proteins (interpreted as a substrate, and the ketone as the reactive group), where once transferred, the ketone moiety serves as a versatile handle for the attachment of biotin (interpreted as a hydrophobic mass probe), thereby enabling detection of the modified protein, wherein the method can be used for the detection of certain disease states such as cancer, Alzheimer’s disease, neurodegeneration, cardiovascular disease, and diabetes (corresponding to enzyme with unknown activity for the substrate; substrate; substrate comprises a ketone reactive group; forming reaction products; biotin as the hydrophobic mass probe; capable of being applied to a hydrophobic mass spectrometry surface; and capable of permeating a cell, claims 1a and 52) (Abstract), wherein biotin is a small hydrophobic molecule as evidenced by Haugland et al. (Introduction, lines 4-5). Hseih-Wilson et al. teach in Figure 20A1, the mass spectrum of GlcNAc-ketone-biotin+3 (interpreted as detecting the presence of the enzyme in the sample by analyzing the tagged reaction product by mass spectrometry, claims 1b) (Figure 21A1). Hseih-Wilson et al. teach in Figure 21, a chemoselective strategy for identifying O-GlcNAc-glycosylated proteins from cellular lysates (corresponding to sample is a cell lysate; and comprising an aldehyde or a ketone, claims 1a and 3) (col 7, lines 6-7; and Fig. 21), wherein it is known that proteins comprise aldehydes and ketones, wherein the reactive carbonyl groups are typically conjugated with alpha-effect nucleophiles to generate hydrazones and oximes as evidenced by Agarwal et al. (Abstract, lines 1-5). Hseih-Wilson et al. teach (a) contacting the protein with a labeling agent reacting with the pendant moiety in the presence of an enzyme (interpreted as incubating, an enzyme interacting with the substrate, and coupling with a mass probe), wherein the labeling agent comprises a chemical handle; (b) reacting the chemical handle with a detection agent; and (c) detecting the detection agent, wherein the chemical handle is selected from the group consisting of carbonyl group, azide group, alkyne group, and olefin group and the detection agent comprises a reactive group selected from the group consisting of hydrazide, a semi-carbazide, thio-semicarbazide, carbonyl-hydrazide, sulfonyl-hydrazide, and amino oxy group (corresponding to a reactive group; reaction product; coupling reaction products to a mass probe comprising an azide of alkyne; and click chemistry, claims 1 and 19) (col 1, lines 63-67; and col 3, lines 40-49). Hseih-Wilson et al. teach that native or mutated glycosyltransferase can be employed to transfer a monosaccharide labeling agent containing an azide chemical handle or an alkyne chemical handle onto the O-GlcNAc pendent moiety such that once incorporated, the azide or alkyne chemical handle on the saccharide labeling agent can then be modified by, for example, Huisgen[3+2]cycloaddition reactions in the presence of a catalytic amount of copper; and the Huisgen 1,3-dipolar cycloaddition of azides and acetylenes to give 1,2,3,-triazoles, also called “click chemistry”, such that the labeling agent can be modified with extremely high selectivity, at room temperature in aqueous conditions with excellent regioselectively (interpreted as a triazole; mass probe comprises an azide or alkyne; and inherently capable of permeating into a cell, claims 1b, 15, 19 and 52) (col 10, lines 40-47 and 60-67; and col 11, lines 1-5). Hseih-Wilson et al. teach the detection agent can be detectable through various detection means, such as mass spectrometry, radioactivity, chemiluminescence, and fluorescence (corresponding to detecting tagged reaction products by mass spectrometry, claim 1c) (col 11, lines 60-62). Hseih-Wilson et al. teach in Figure 14, (A) captured proteins from HeLa cell lysates following labeling, and (B) labeled lysates prior to (input) or following (capture) affinity capture as probed by Western blotting (corresponding to a sample comprises cell lysate, claim 1a) (col 6, lines 33-38; and Fig. 14). Hseih-Wilson et al. teach the identification of labeled modified peptides (interpreted as capable of permeating a cell, claim 52) (col 6, lines 63-67; and Figures 19 and 20). Hsieh-Wilson et al. teach that typical linkages obtained by reacting the aldehyde or ketone chemical handles with reactive groups produce products such as an oxime, or a hydrozone (col 10, lines 16-25).

Although do not specifically teach one or more substrates capable of permeating into a cell, Hseih-Wilson et al. do teach that rat brain lysates were separated into nuclear and S100 cytoplasmic fractions, labeled with the tag, and digested with trypsin, such that 34 unique peptide sequences corresponding to 25 proteins from rat brain were sequenced as shown in Table 1, wherein it is known that cell penetrating peptides are defined as short, water-soluble and partly hydrophobic, and/or polybasic peptides (at most 30-35 amino acids) with a net positive charge at physiological pH as evidenced by Madani et al., such that one of ordinary skill in the art at the time the invention was made would clearly recognize that rat brain peptides and/or human peptides can be obtained from proteins and/or modified to comprise additional moieties that allow the peptides to permeate into a cell.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting post-translationally modified proteins as exemplified by Hseih-Wilson et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the post-translationally modified proteins as disclosed by Hseih-Wilson et al. in method of coupling a labeling agent to the post-translationally modified protein using click chemistry as taught by Hseih-Wilson et al. with a reasonable expectation of success in the rapid, sensitive and highly selective detection and identification of post-translationally modified proteins from cellular lysates by mass spectrometry and/or in analyzing the activity of an enzyme or a mutated enzyme for enhanced catalytic activity of the enzyme toward substrates without compromising specificity.


Response to Arguments
	Applicant’s arguments filed March 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Hseih-Wilson do not describe coupling reaction products with a hydrophobic mass probe (or that the tagged reaction products are capable of being applied to a hydrophobic mass spectrometry surface) as recited in claim 1 because the labeling agent of Hseih-Wilson is a monosaccharide labeling agent; and it would not have been obvious to one of skill in the art to modify a hydrophilic monosaccharide labeling agent for use as a hydrophobic mass probe (Applicant Remarks, pg. 10, last full paragraph; and pg. 11, first partial paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s interpretation of the claim language, the teachings of Hseih-Wilson et al., and the Examiner’s response to Applicant’s arguments. As noted supra, Hseih-Wilson et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1, 3, 15, 19, and 52 is maintained under 35 U.S.C. 103(a) as being unpatentable over Northen et al. (PNAS, 2008, 105(10), 3678-3683; and Supplemental Information, 2008, 1-10; of record) in view of Hseih-Wilson et al. (US Patent No. 7842517, issued November 30, 2010; of record) as evidenced by Singh et al. et al. (US Patent Application Publication No. 20100015717, published January 21, 2010; of record); and Agarwal et al. (Proceedings of the Nation Academy of Sciences (PNAS), 2012, 110(1), 46-51; of record); and Haugland et al. (Methods in Molecular Biology, McMahon ed., 2008, 418, 13-23).
Regarding claims 1 (in part), 3, 15, 19 and 52, Northen et al. teach a Nanostructure-initiator Mass Spectrometry (NIMS) enzymatic (Nimzyme) assay in which enzyme substrates are immobilized on the mass spectrometry surface by using fluorous-phase interactions (mass spectrometry, claim 1)  teach that the Nimzyme assay uses the fluorous liquid-coated surface of NIMS for non-covalent attachment of enzyme substrates by means of a fluorous tag (pg. 3678, col 1, first full paragraph, lines 5-8), wherein it is known that proteins can be enzymatically digested before or after being labeled with mass tags as evidenced by Singh et al. (paragraphs [0017], lines 1-3; and [0058]) (corresponding to incubating the substrate with an enzyme; and coupling the products of step (a) with a mass probe). Northen et al. teach fluorous-tagged metabolites on the NIMS surface for "on-chip" enzymatic assays by using one model carbohydrate substrate, lactose, which allows detection of -1,4-galactosidase hydrolysis activity and modification by -2,3-sialytransferase (interpreted as a reaction products comprising a hydrophobic tag), wherein the Nimzyme assay is suitable for the analysis of complex biological samples because essentially all cellular materials can be washed off the surface after the reaction, while the fluorous-tagged substrate and products are retained, thus, reducing signal suppression effects (corresponding to substrate sample; enzyme sample; tagged reaction products; and enzyme sample) (pg. 3679, col 1, first full paragraph). Northen et al. teach the Nimzyme assay on E. coli and environmental sample lysates, wherein agar plates containing ampicillin were spread with IPTG and 5-bromo-4-chloro-3-indolyl--D-galactopyranoside (X-gal) and incubated for 20 minutes, wherein cryogenic E. coli stocks were scraped and streaked onto plates, incubated and inspected for -galactosidase activity (blue) or lack of activity (white) (corresponding to incubating a substrate sample with an enzyme sample to form a reaction mixture; reaction products; detecting enzymatic activity; and analyzing reaction products) (pg. 3682, col 2, third full paragraph, lines 1-10). Northen et al. teach that inhibition of galactosidase activity was studied in microbial community lysates (interpreted as cell lysates), such that it was found that deoxygalactonojirimycin has a stronger inhibitory effect than phenylethyl--D-thiogalactopyranoside, wherein direct analysis of complex mixtures is carried out using mass spectrometry (corresponding to a cell lysate, claim 1a) (pg. 3681, col 1, last full paragraph; pg. 3681, col 1, Figure 6; and pg. 3682, col 1, third full paragraph). Northen et al. teach that N,N'-diisopropylcarbodiimide and 1-hydroxybenzo-triazole were added to a stirred solution of compound 2 and Fmoc-Arg(Pbf)-OH (interpreted as the mass tag and hydroxylamine) in OMA and room temperature and the reaction stirred overnight (corresponding to wherein the mass tag is coupled to the reaction product via a triazole moiety, claim 15) (Supplemental Information, pg. 4, first full paragraph, compound 6, a stirred solution of 3,3,4,4,5,5,6,6,7,7,8,8,9,9, 10,10-heptadecafluoro-1-decanol and DSC in methylene chloride was added triethylamine (interpreted as forming an O-hydroxylamine) and the reaction mixture stirred overnight, wherein compound 7 was formed when triethylamine was added to a solution of compound 5 and compound 6 (corresponding to an O-hydroxylamine, claim 19) (Supplemental Information, pg. 4, last full paragraph; and pg. 4, last partial paragraph). Northen et al. teach the use of the Nimzyme assay to screen for activity prior to culturing/sequencing can increase the efficiency of bioprospecting efforts (pg. 3682, col 1, third full paragraph, lines 5-7).
	Northen et al. do not teach one or more substrates comprising an azide, alkyne, aldehyde or ketone, coupling products with a mass probe via an azide, alkyne, aldehyde or ketone, and coupling reaction product to mass probes to form tagged reaction products (instant claim 1, in part).
Regarding claim 1 (in part), Hseih-Wilson et al. teach methods and compositions for the rapid and sensitive detection of post-translationally modified proteins, and particularly of those with post-translational glycosylations, wherein the method can be used to detect O-GlcNAc posttranslational modification on proteins on which such modifications were undetectable using other techniques, such that the method exploits the ability of an engineered mutant of -1,4-galactosyltransferase (interpreted as an enzyme) to selectively transfer an unnatural ketone functionality onto O-GlcNAc glycosylated proteins (interpreted as a substrate), where once transferred, the ketone moiety serves as a versatile handle for the attachment of biotin, thereby enabling detection of the modified protein, wherein the method can be used for the detection of certain disease states such as cancer, Alzheimer’s disease, neurodegeneration, cardiovascular disease, and diabetes (corresponding to enzyme with unknown activity for the substrate; substrate; substrate comprises a ketone; and capable of permeating a cell, claims 1a and 52) (Abstract). Hseih-Wilson et al. teach in Figure 21, a chemoselective strategy for identifying O-GlcNAc-glycosylated proteins from cellular lysates (corresponding to sample is a cell lysate, claim 1a) (col 7, lines 6-7; and Fig. 21), wherein it is known that proteins comprise aldehydes and ketones, wherein the reactive carbonyl groups are typically conjugated with alpha-effect nucleophiles to generate hydrazones and oximes as evidenced by Agarwal et al. (Abstract, lines 1-5). Hseih-Wilson et al. teach (a) contacting the protein with a labeling agent capable of reacting with the pendant moiety presence of an enzyme (interpreted as incubating, an enzyme interacting with the substrate, and coupling with a mass probe), wherein the labeling agent comprises a chemical handle; (b) reacting the chemical handle with a detection agent; and (c) detecting the detection agent, wherein the chemical handle is selected from the group consisting of carbonyl group, azide group, alkyne group, and olefin group and the detection agent comprises a reactive group selected from the group consisting of hydrazide, a semi-carbazide, thio-semicarbazide, carbonyl-hydrazide, sulfonyl-hydrazide, and amino oxy group (corresponding to incubating; reaction product; coupling reaction products to a mass probe comprising an azide of alkyne; and click chemistry, claim 1) (col 1, lines 63-67; and col 3, lines 40-49). Hseih-Wilson et al. teach that native or mutated glycosyltransferase can be employed to transfer a monosaccharide labeling agent containing an azide chemical handle or an alkyne chemical handle onto the O-GlcNAc pendent moiety such that once incorporated, the azide or alkyne chemical handle on the saccharide labeling agent can then be modified by, for example, Huisgen[3+2]cycloaddition reactions in the presence of a catalytic amount of copper; and the Huisgen 1,3-dipolar cycloaddition of azides and acetylenes to give 1,2,3,-triazoles, also called “click chemistry”, such that the labeling agent can be modified with extremely high selectivity, at room temperature in aqueous conditions with excellent regioselectively (corresponding to coupling reaction products to mass probe; azide-alkyne cycloaddition; click chemistry; triazole; and mass probe comprises an azide or alkyne, claim 1) (col 10, lines 40-47 and 60-67; and col 11, lines 1-5). Hseih-Wilson et al. teach the utilization of GalT, -1,4-galactosyl-transferase, or a mutant thereof, to catalyze the transfer of galactose from uridine diphosphate-galactose (UDP-galactose) to terminal GlcNAc groups; or GalT has been mutated to enlarge the binding pocket and to enhance the catalytic activity toward substrates without compromising specificity (col 9, lines 38-46; and col 14, lines 60-63). Hseih-Wilson et al. teach that glycosyltransferases that can be employed in the cells include, but are not limited to, galactotransferases, fucosyltransferases, flucoronyl-transferases, sialyltransferases, mannosyl-transferases, and glucoronyltransferases (col 14, lines 44-50). Hsieh-Wilson et al. teach that typical linkages obtained by reacting the aldehyde or ketone chemical handles with reactive groups produce products such as an oxime, or a hydrozone (col 10, lines 16-25).
prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting post-translationally modified proteins as exemplified by Hseih-Wilson et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the substrates comprising hydrophobic fluorous tags in the NIMS method of detecting enzymatic activity in sample including crude cell lysates as disclosed by Northen et al. to include a chemical handle such as a carbonyl group, azide group, alkyne group, and olefin group, and a hydrophobic labeling agent that can then be coupled by click chemistry to a detection agent including a detection agent that can be detected by mass spectrometry as taught by Hseih-Wilson et al. with a reasonable expectation of success in modifying a labeling agent with extremely high selectivity and excellent regioselectively at room temperature in aqueous conditions; in detecting post-translationally modified proteins including post-translational glycosylations including sialyltransferases; and/or in analyzing an enzyme or a mutated enzyme for enhanced catalytic activity of the enzyme toward substrates without compromising specificity. Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the reaction products and/or to substitute the hydrophobic tags such as biotin as taught by Hseih-Wilson et al. to include the fluorous tags for use with a NIMS chip surface as exemplified by Northen et al. with a reasonable expectation of success in providing tagged reaction products on a mass spectrometry surface that can be purified by washing off all cellular materials from the chip surface after the reaction; and/or in reducing signal suppression effects from complex biological samples.

.

Response to Arguments
Applicant’s arguments filed March 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Examiner acknowledges that Northen does not teach coupling reaction product to mass probes by click chemistry reaction via azide, alkyne, aldehyde, or ketone, and coupling reaction products to mass probes to form tagged reaction products; and Hseih-Wilson do not teach coupling reaction products with a hydrophobic mass probe (or that said tagged reaction products are capable of being applied to the hydrophobic mass spectrometry surface) (Applicant Remarks, pg. 11, last partial paragraph and pg. 12, first partial paragraph, lines 1-4); and (b) assuming arguendo that one of skill in the art would be motivated to modify said monosaccharide labeling agent of Hseih-Wilson, there is no teaching or suggestion in Hseih-Wilson to employ a hydrophobic mass probe to enable application of tagged reaction products to a hydrophobic mass spectrometry surface (Applicant Remarks, pg. 12, first partial paragraph, lines 5-9).
Regarding (a), please see the discussion supra regarding the broadness of instant claim 1, the teachings of Hseih-Wilson et al., and the Examiner’s response to Applicant’s arguments including the MPEP and the Examiner interpretation of the claim language. As an initial matter, it is noted that instant claim 1 does not recite “click chemistry” or any specific coupling reaction, such that whether Northen et al. teach (or do not teach) the use of click chemistry to couple reaction products to mass probes is not germane to the patentability of the instant method. As previously noted supra, all tagged reaction products are capable of being applied to a hydrophobic mass spectrometry surface. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that Hseih-Wilson do not teach a hydrophobic tag, the Examiner Hseih-Wilson et al. clearly teach all of the limitations of the claims including a substrate such as GlcNAc comprising a ketone that is tagged with biotin; and that the labeling agent comprises a chemical handle; and reacting a chemical handle with a detection agent, wherein the chemical handle is selected from the group consisting of carbonyl group, azide group, alkyne group, and olefin group (interpreted as an azide, alkyne, aldehyde, and ketone group). Northen et al. teach fluorous-tagged metabolites (interpreted as a reaction products comprising a hydrophobic tag) on the NIMS surface for "on-chip" enzymatic assays by using one model carbohydrate substrate, lactose, which allows detection of -1,4-galactosidase hydrolysis activity and modification by -2,3-sialytransferase, wherein the Nimzyme assay is suitable for the analysis of complex biological samples because essentially all cellular materials can be washed off the surface after the reaction, while the fluorous-tagged substrate and products are retained, thus, reducing signal suppression effects (interpreted as a hydrophobic tag). Thus, the combined references of Northen et al. and Hseih-Wilson et al. clearly teach all of the limitations of the claims including a hydrophobic mass probe that is capable of being applied to a hydrophobic mass spectrometry surface.
Regarding (b), regarding Applicant’s assertion that there is no teaching or suggestion in Hseih-Wilson to employ a hydrophobic mass probe to enable application of tagged reaction products to a hydrophobic mass spectrometry surface, the Examiner directs Applicant’s attention to MPEP 2144(I). MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (underline added). In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, Applicant is reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, the Examiner reminds Applicant that Hseih-Wilson et al. teach all of the limitations of the claims as noted supra. Thus, the Examiner asserts (in part) that, based on the teachings of the prior art references, one of ordinary skill in the art at the time the invention was made would have been motivated to modify the reaction products and/or to substitute the hydrophobic tags such as biotin as taught by Hseih-Wilson et al. to include the fluorous tags for use with a NIMS chip surface as exemplified by Northen et al. with a reasonable expectation of success in providing tagged reaction products on a mass spectrometry surface that can be purified by washing off all cellular materials from the chip surface after the reaction; and/or in reducing signal suppression effects from complex biological samples.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 3, 15, 19 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-20 of U.S. Patent No. 10240180, and
	(ii)	Claim 1-23 of US Patent No. 10822634.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 14/651,546, and the claims of US Patent Nos. 10240180 and 10822634 encompass a method detecting the presence of an enzyme in a sample comprising the steps of incubating a substrate with an enzyme, coupling the reaction product with a hydrophobic mass probe, and detecting the presence of an enzyme in the sample.

Conclusion
Claims 1, 3, 15, 19 and 52 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639